Case 2:15-cv-13842-VAR-EAS ECF No. 562, PageID.39918 Filed 04/21/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 J.S.T. CORPORATION,

       Plaintiff,
 v.                                         Case No. 15-13842
                                            Honorable Victoria A. Roberts
 ROBERT BOSCH LLC, et al.,

      Defendants.
 ___________________________/


                     ORDER DENYING PLAINTIFF’S
               MOTION FOR SANCTIONS [ECF Nos. 538, 539]


       J.S.T. Corporation (“JST”) brings this suit against Robert Bosch LLC,

 Robert Bosch GmbH, and Bosch Automotive Products Co., Ltd.

 (collectively, “Bosch”) for misappropriation of its trade secrets

       Before the Court is JST’s motion for sanctions against Bosch. [ECF

 Nos. 538, 539]. The motion is fully briefed.

       JST says Bosch intentionally withheld 24 documents. It says Bosch

 knew the documents existed as early as November 2016; knew they were

 discoverable; failed to produce them in response to discovery requests;

 and then failed to produce them after ordered to do so.
Case 2:15-cv-13842-VAR-EAS ECF No. 562, PageID.39919 Filed 04/21/21 Page 2 of 4




       Bosch eventually produced the documents for in camera review, and

 the Court ordered Bosch to produce them to JST.

       JST says Bosch’s failure to produce the documents until after the

 Court reviewed them in camera prejudiced it in three ways: (1) it was

 unable to question Bosch witnesses during depositions about the contents

 of the documents and Bosch’s, and the witnesses’, related actions; (2) its

 experts were not able to use the information to form their opinions because

 Bosch produced the documents after experts filed their reports; and (3) it

 could have used the information in the documents in support of its earlier

 motion for sanctions regarding Bosch’s destruction of Karen Yang

 documents.

       Bosch says sanctions are not warranted. Bosch says it complied with

 the Court’s order and produced the in camera documents to JST.

 Moreover, it says that even if it delayed in the production of the documents,

 the delay was harmless and not sanctionable under Fed. R. Civ. P.

 37(c)(1). The Court agrees with Bosch.

       Federal Rule of Civil Procedure 37(c)(1) demands sanctions for a

 party’s failure “to provide information or identify a witness as required by

 Rule 26(a) or (e) . . . unless the failure was substantially justified or is

 harmless.” A “harmless” violation “involves an honest mistake on the part



                                         2
Case 2:15-cv-13842-VAR-EAS ECF No. 562, PageID.39920 Filed 04/21/21 Page 3 of 4




 of a party coupled with sufficient knowledge on the part of the other party.”

 Howe v. City of Akron, 801 F.3d 718, 747 (6th Cir. 2015). In determining

 whether a party’s late disclosure is harmless, the Court considers five

 factors: “(1) the surprise to the party against whom the evidence would be

 offered; (2) the ability of that party to cure the surprise; (3) the extent to

 which allowing the evidence would disrupt the trial; (4) the importance of

 the evidence; and (5) the nondisclosing party’s explanation for its failure to

 disclose the evidence.” Id. at 748 (citation omitted).

       The in camera documents consisted of Bosch’s preliminary

 presentations related to a Foxconn workshop. Bosch produced many

 documents concerning this workshop and the presentations, including the

 final versions of the presentations. Bosch explains that it did not produce

 the preliminary presentations because they were marked as privileged.

 The Court finds that Bosch sets forth a sufficient reason for failing to

 produce the documents originally.

       Additionally, considering the extent of documents Bosch produced

 regarding the Foxconn workshop, and considering that Bosch produced the

 final versions of the presentations, JST had sufficient knowledge

 concerning the information included in the few late-disclosed documents,




                                         3
Case 2:15-cv-13842-VAR-EAS ECF No. 562, PageID.39921 Filed 04/21/21 Page 4 of 4




 and it could not have been surprised by the information in the preliminary

 presentations.

       Bosch’s late disclosure of the in-camera documents was harmless.

       The Court DENIES JST’s motion for sanctions.

       However, the Court warns the parties that it will not tolerate further

 misconduct or gamesmanship. If either party fails to comply with its

 obligations under the Federal Rules of Civil Procedure, fails to comply with

 an order of the Court, or fails to engage with the opposing party/counsel in

 a conciliatory, good faith manner, the Court will consider all available

 sanctions – up to and including dismissing the proceeding in whole or part,

 rendering a default judgment, and/or issuing meaningful monetary

 sanctions against the noncompliant party and/or counsel.

       IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

 Dated: April 21, 2021




                                        4
